 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON TORANTO,                                      Case No.: 16cv1709-JAH (NLS)
12                                      Plaintiff,
                                                         ORDER AWARDING FEES TO
13   v.                                                  PLAINTIFF
14   DANIEL JAFFURS, et al.,
15                                   Defendants.
16
17         The Court previously issued an order granting in part Plaintiff’s motion for
18   sanctions against the Regents of the University of California (“Regents”) based on the
19   failure to produce documents pursuant to a subpoena and the corresponding court order
20   compelling production (see ECF No. 203). ECF No. 247. The Court granted limited
21   monetary sanctions and ordered Plaintiff to submit an itemized bill of the expenses. Id. at
22   12. Pursuant to this order, Plaintiff’s counsel submitted a declaration regarding the fees
23   and costs incurred. ECF No. 256. Defendants then filed objections to Plaintiff’s
24   submission. ECF No. 258. Upon due consideration and for the reasons stated below, the
25   Court awards monetary sanctions against Regents in the amount of $10,400.
26    I.   Legal Standard
27         Since the Court has already found that monetary sanctions are warranted, the only
28   question that remains is what amount is appropriate. In the Ninth Circuit, courts

                                                     1
                                                                                16cv1709-JAH (NLS)
 1   customarily calculate awards for attorneys’ fees using the “lodestar method.” Camacho
 2   v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008). The lodestar is “calculated by
 3   multiplying the number of hours the prevailing party reasonably expended on the
 4   litigation by a reasonable hourly rate.” Id. (quoting Ferland v. Conrad Credit Corp., 244
 5   F.3d 1145, 1148 n.4 (9th Cir. 2001)); Mendez v. Cty. of San Bernardino, 540 F.3d 1109,
 6   1129 (9th Cir. 2008). The lodestar figure is presumptively reasonable, though the court
 7   may adjust the lodestar to account for other factors not subsumed within it. Camacho,
 8   523 F.3d at 978; cf. Mendez, 540 F.3d at 1129 (noting that, though the lodestar rate is
 9   presumptively reasonable, “a court may make the adjustments it finds are warranted
10   based on the record before it” such as reducing the award for unnecessarily duplicative
11   work).
12         “This Circuit requires that courts reach attorneys’ fee decisions by considering
13   some or all of twelve relevant criteria set forth in Kerr[.]” Quesada v. Thomason, 850
14   F.2d 537, 539 (9th Cir. 1988) (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th
15   Cir. 1975)). The court is not required to discuss each of the criteria, so long as it
16   discusses those most relevant to the particular case. Id.
17         The Kerr factors are (1) the time and labor required; (2) the novelty and
           difficulty of the questions involved; (3) the skill requisite to perform the legal
18
           service properly; (4) the preclusion of other employment by the attorney due
19         to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed
           or contingent; (7) time limitations imposed by the client or the circumstances;
20
           (8) the amount involved and the results obtained; (9) the experience,
21         reputation, and ability of the attorneys; (10) the “undesirability” of the case;
           (11) the nature and length of the professional relationship with the client; and
22
           (12) awards in similar cases.
23
     Id. at 539 n.1. The court must “provide a concise but clear explanation of its reasons for
24
     the fee award.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). The Court considers
25
     the most relevant criteria in its analysis below.
26
     //
27
     //
28

                                                   2
                                                                                   16cv1709-JAH (NLS)
 1   II.   Discussion
 2         Plaintiff’s submission requests a total of $17,489.00 in attorney fees as the
 3   appropriate monetary sanction. The amount consists of hours expended by three
 4   attorneys, with the hours distributed as follows:
 5         (1) Kenneth Fitzgerald (2.1 hours): Mr. Fitzgerald is a partner who has been
 6             practicing law since 1989 and bills out at a rate of $795. See ECF No. 256 at
 7             ¶ 2. The hours Mr. Fitzgerald expended on the motion consists of conferring
 8             and emailing with the other attorneys on the motion and reviewing and revising
 9             the draft motion. Id., Ex. A.
10         (2) Robert Knaier (1.8 hours): Mr. Knaier is a partner who has been practicing law
11             since 2003 and bills out at a rate of $795. Id. at ¶ 3. The hours Mr. Knaier
12             expended on the motion consists of conferring and emailing with the other
13             attorneys on the motion and reviewing and commenting on the draft motion.
14             Id., Ex. A.
15         (3) Howard Wu (28.2 hours): Mr. Wu is an associate who has been practicing law
16             since 2010 and bills out at a rate of $490/$525. Id. at ¶ 4. Mr. Wu had the
17             primary responsibility for drafting the motion, including conducting research,
18             drafting the motion, finalizing the motion for filing, and conferring and
19             emailing internally about the motion and with the client and opposition counsel
20             regarding the same. He reported spending 11.9 hours on the motion, 1.8 hours
21             conferring with the client and opposing counsel, and 14.5 hours on the reply
22             brief. Id., Ex. A.
23   Plaintiff’s counsel submit that they are in an “alternative fee arrangement” with Plaintiff
24   that has a “contingent fee component” so are making their fee request based on their
25   customary billing rates. Id. at ¶ 2.
26         Regents objects to several aspects of the requested fees. First, Regents argues that
27   the Court’s order expressly “limit[ed] the sanction to only the fees Plaintiff expended in
28   order to draft and file this motion and the reply.” ECF No. 247 at 12. Therefore, Regents

                                                  3
                                                                                 16cv1709-JAH (NLS)
 1   asks the Court to discount hours spent on “inter-office conferences between plaintiff’s
 2   counsel, plaintiff’s counsel’s conferences with defense counsel, plaintiff’s counsel
 3   conferences with their client (plaintiff), and/or unspecified emails between plaintiff’s
 4   counsel, their client (plaintiff) and/or defense counsel.” ECF No. 258 at ¶ 1. However,
 5   these tasks do not fall within the exclusion previously contemplated by the Court in its
 6   order. The Court previously explained that it would not include “efforts expended in
 7   these discovery correspondences and meet and confers are unfortunately a necessary
 8   expenditure in most contentious litigation, such as this one,” ECF No. 247 at 11, but the
 9   items Regents objects to here are not discovery correspondences or meet and confers
10   about discovery. Rather, they appear to be conferences and communications “regarding”
11   the motion to compel itself, as explicitly stated in the time entries. See ECF No. 256, Ex.
12   A. The entry on January 4, 2019 referencing a phone call and email with Regents
13   counsel does mention “outstanding discovery issues” but because Regents produced
14   additional documents after the motion to compel was filed but before the briefing was
15   completed, issues related to that cannot be said to be outside the scope of the motion to
16   compel. Thus, the Court does not find it appropriate to dismiss these entries.
17         Second, Regents objects to Plaintiff’s counsel’s billing rates. ECF No. 258 at ¶ 5.
18   Regents appears to argue that the rates are excessive in light of what it pays it own
19   counsel, as a public entity who only employs attorneys at a defense panel rate, and in
20   light of the complexity of the motion. Id. Regents also argues that the billing rates are
21   not what Plaintiff will actually pay his counsel because of the partial contingent fee
22   arrangement. Id. at ¶ 4. When it comes to what is an appropriate billing rate, the party
23   seeking fees bears the burden of demonstrating that the rates used are in line with the
24   prevailing market rate of the relevant community for similar services by lawyers of
25   reasonably comparable skill, experience and reputation. Chaudhry v. City of Los
26   Angeles, 751 F.3d 1096, 1110-11 (9th Cir. 2014). The court may also, in its discretion,
27   rely on its own knowledge and experience with the legal market. Ingram v. Oroudjian,
28   647 F.3d 925, 928 (9th Cir. 2011). Typically, the “relevant community” is “the forum in

                                                   4
                                                                                 16cv1709-JAH (NLS)
 1   which the district court sits.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1205-06 (9th
 2   Cir. 2013). “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing
 3   fees in the community, and rate determinations in other cases, particularly those setting a
 4   rate for the plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.”
 5   United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).
 6         Here, in support of the billing rates requested, Plaintiff’s counsel provides the
 7   following statement in his affidavit:
 8         I have practiced in the San Diego legal community for nearly 30 years, and
           my practice has included prosecuting and defending numerous complex
 9
           litigation cases in this Court. I have obtained attorneys’ fee awards in many
10         cases, and I have litigated contested fee applications in those cases. I have
           also provided testimony regarding the reasonableness of hourly rates sought
11
           by other lawyers in the community handling business litigation matters. I
12         regularly review fee applications, fee awards in state and federal courts, and
           hourly rate surveys, in order to assess what hourly rates have been found
13
           reasonable by courts in this community for litigation disputes. Finally, I
14         receive information from clients about rates they are charged by other
           lawyers for litigation services. As a result, I am familiar with the billing rates
15
           for complex commercial litigation services of attorneys of comparable
16         education, skill, experience, and reputation as those at my firm. The
           customary billing rates charged by Fitzgerald Knaier LLP are consistent
17
           with the rates charged for complex litigation services by lawyers in the San
18         Diego legal community of comparable skill, experience, and reputation,
           particularly with respect to attorneys at national or international law firms.
19
           Our hourly rates are lower than those charged by such lawyers at national or
20         international law firms, and comparable to or slightly higher than those
           typically charged by such lawyers at smaller, local law firms.
21
22   ECF No. 256 at ¶ 5. Plaintiff’s counsel has not provided any further evidence or any case
23   citations as to comparable rates. Regents does not counter these rates with evidence of

24   the prevailing rates in the marketplace either—rather, Regents argues that the Court

25   should employ the rates that they pay their attorneys, $285 per hour. ECF No. 258 at ¶ 5.
26   While the Court appreciates that Regents only utilizes attorneys at its defense panel rate
27   due to being a public entity, the rate does not necessarily dictate the prevailing market
28   rate. Thus, the Court will independently review recent fee awards in the Southern

                                                    5
                                                                                   16cv1709-JAH (NLS)
 1   District of California to determine if the billing rates Plaintiff requests are reasonable.
 2   Plaintiff’s counsel attended well-known and respected law schools, served as law clerks,
 3   and all practiced previously at an international law firm, and request rates of $490-$525
 4   for a senior associate and $795 for partners. See ECF No. 256 at ¶¶ 2-4. While not too
 5   far outside, the Court does find that these rates fall on the higher end of the scale for rates
 6   that have been approved by courts in this district. See, e.g., G & G Closed Circuit
 7   Events, LLC. v. Flores, No. 3:18-CV-00378-L-RBB, 2018 WL 6504118, at *2 (S.D. Cal.
 8   Dec. 11, 2018) (finding reasonable rates in the ranges of $450-$750); Flowrider Surf,
 9   Ltd. v. Pac. Surf Designs, Inc., No. 15CV1879-BEN (BLM), 2017 WL 2212029, at *3
10   (S.D. Cal. May 18, 2017) (awarding $750 for partner’s services and $550 for senior
11   associate’s services); Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, No. 15-
12   CV-595-BAS-MDD, 2016 WL 1573319, at *2 (S.D. Cal. Apr. 18, 2016) (approving of
13   partner rates $625-725 and associate rate of $400); Makaeff v. Trump Univ., LLC, No.
14   10CV0940 GPC WVG, 2015 WL 1579000, at *4 (S.D. Cal. Apr. 9, 2015) (approving of
15   rates $250 to $440 for associates and $600 to $825 for partners). Accordingly, the Court
16   will apply a small reduction to the requested rates to bring them more inline with what is
17   customary in the San Diego community: a $700/hour rate for Messrs. Fitzgerald and
18   Knaier and a $450/hour rate for Mr. Wu.
19         As to Regents’ argument regarding the contingent fee arrangement, courts have
20   suggested that where it is difficult to determine an hourly rate, it is appropriate to use the
21   market rate, as the Court has analyzed above. See Pickett v. Sheridan Health Care Ctr.,
22   664 F.3d 632, 640 (7th Cir. 2011) (“Recognizing the difficulty of determining the hourly
23   rate of an attorney who uses contingent fee agreements, we have advised district courts to
24   rely on the ‘next best evidence’ of an attorney’s market rate, namely ‘evidence of rates
25   similarly experienced attorneys in the community charge paying clients for similar work
26   and evidence of fee awards the attorney has received in similar cases.’”); People Who
27   Care v. Rockford Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1310 (7th Cir. 1996)
28   (holding same). Accordingly, the Court will not reduce the rates further based on the

                                                    6
                                                                                   16cv1709-JAH (NLS)
 1   contingent fee structure.
 2         Third, Regents objects to the hours actually claimed for drafting the motion to
 3   compel and the reply as excessive. Regents argues that Mr. Wu’s time entries combine
 4   “research” with “drafting” and these entries should be discounted because the motion to
 5   compel was mostly factual and should not have required much legal research. ECF No.
 6   258 at ¶ 3. Also, Regents argues that it was unreasonable for the reply brief to have taken
 7   more time to draft than the opening brief. Id. Bearing these arguments in mind, the
 8   Court will also consider the substance of the motion in light of other Kerr factors,
 9   including the time and labor required by the motion, the novelty and difficulty of the
10   questions involved, and the results obtained. The Court agrees with Regents that the
11   motion was mostly factual—the issues at the heart of the dispute were what documents
12   were produced compared to what was required by the Court’s previous September 26,
13   2018 Order. See ECF No. 203. Beyond setting forth the legal standard for contempt, the
14   motion did not appear to involve detailed case law analysis from either side. However,
15   the Court does not find that a significant reduction in hours is warranted. While no
16   detailed legal analysis was required, the motion did involve a lengthy factual review of
17   the timeline of discovery correspondences to set up the argument as to compliance or lack
18   thereof.
19         The Court also does not find that the Regents’ other arguments warrant a
20   significant reduction either. Because documents were produced after the opening brief
21   was filed but before the opposition and reply briefs, the Court does not find it necessarily
22   unreasonable that the reply brief may have taken longer than the opening brief, as
23   Plaintiff would need to construct new arguments in response to the new production in the
24   reply brief. And Plaintiff did here, arguing that the additional production still did not put
25   Regents in full compliance with the Court’s previous order. As for the results obtained,
26   while the motion was granted “in part,” Plaintiff did receive essentially the relief
27   requested since the documents produced during briefing changed the relief requested and
28   the Court ultimately concluded that the new production was still not sufficient.

                                                   7
                                                                                  16cv1709-JAH (NLS)
 1         Considering all these factors, the Court finds it appropriate to apply a small
 2   downward adjustment to the hours that Plaintiff seeks for the motion to compel. For Mr.
 3   Wu, who had the primary responsibility for drafting the motion and reply, the Court finds
 4   it appropriate to award 10 hours of attorney time for each of the opening and reply briefs,
 5   for a total of 20 hours and a total of $9000 based on the hourly rate of $450 discussed
 6   above. For Messrs. Fitzgerald and Knaier, who appear to have primarily provided
 7   consultation and review of the motion, the Court finds it appropriate to award 1 hour each
 8   of attorney time for these tasks given the scope of the motion, for a total of $1400 based
 9   on the hourly rate of $700 each as discussed above. Thus, the total award is $10,400.
10 III.    Conclusion
11         For the reasons states above and pursuant to the Court’s previous February 8 order
12   (ECF No. 247) granting monetary sanctions to Plaintiff, the Court ORDERS Regents to
13   pay $10,400 to Plaintiff, which constitutes Plaintiff’s reasonable attorneys’ fees incurred
14   due to Regent’s failure to comply with the Court’s September 26, 2018 discovery order
15   (ECF No. 203).
16      IT IS SO ORDERED.
17   Dated: March 22, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                                 16cv1709-JAH (NLS)
